Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment entered as part of the AFCP on 4/18/2022, claims 1, 4-9, and 25 are pending in this application. 
Allowable Subject Matter
Claims 1, 4-9, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The present claims are directed to a system for detecting different configurations of electrical leads which may connect to a patient monitor which receives the lead identification information. Examiner has made note of prior art Kiani (US 6349228 B1) and Chetham (US 20110087129 A1)(both previously cited) which discuss the concept of using resistors to identify different lead configurations. However, as applicant has noted in remarks dated 4/18/2022, the present invention distinguishes itself from noted prior art Chetham by teaching a configuration where the sensor assembly makes use of an internal reference resistor of the sensor device to identify a lead’s voltage output in a manner that Chetham teaches against and is not found in alternative prior art. Because of the structural differences between the present invention and prior art the present invention is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 May 2022